                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

DALE GRIMM                                          CASE NO. 3:21cv12

       Plaintiff,                                   JUDGE WALTER H. RICE

v.

MARK DONNATELLI, et al.

       Defendants.


                                             ORDER


       The Complaint in this action was filed on January 8, 2021. There is no record that

service has been made upon the Defendants.

       Federal Rule of Civil Procedure 4(m) provides:

       If a defendant is not served within 90 days after the complaint is filed, the court-
       on motion or on its own after notice to the plaintiff-must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period. This subdivision (m) does
       not apply to service in a foreign country Rule 4(f) or 4(j)(l) or to service of a
       notice under Rule 71.l(d)(3)(A).

       The Court ORDERS that Plaintiff(s) show cause within twenty (20) days of this date of

this Order why this action should not be dismissed. The good cause showing must be supported

with sworn affidavits. In addition, the Plaintiff(s) should file an appropriate motion under

Federal Rule of Civil Procedure 6(b) to extend the time period of effecting service of process.

       IT IS SO ORDERED~



                                             WALTER H. RICE, JUDGE
                                             UNITED STATES DISTRICT COURT
Copies to:
Counsel of record
